Citation Nr: 1228724	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A hearing was held at the RO in June 2009 and a copy of the hearing transcript has been added to the record.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal on his claims, he subsequently cancelled this request in May 2011.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for hepatitis B, PTSD, and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran's current hypertension is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service, to include as due to a service-connected disability, nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April and June 2007 and in July 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension, to include as due to service-connected diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in October 2007, May and December 2008, in the July 2009 VCAA notice letter, and in December 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April and June 2007 VCAA notice letters were issued prior to the currently appealed rating decision issued in July 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  As noted, although he testified before the RO in June 2009, the Veteran canceled his subsequent Board hearing.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  A review of the Veteran's Virtual VA claims file shows that he is in receipt of Supplemental Security Income (SSI) and not SSA disability benefits.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  VA also has obtained additional medical opinions concerning the contended etiological relationship between the Veteran's hypertension, his service-connected diabetes mellitus, and active service.  Thus, the Board finds that obtaining another examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his current hypertension is related to active service.  He also contends that his service-connected diabetes mellitus caused or contributed to his current hypertension.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hypertension is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus.  Although the Veteran does not contend, and the evidence does not show, that he incurred hypertension as a result of in-service herbicide exposure, the Board is required to consider all potential theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board notes in this regard that the Veteran's available service personnel records show that he served in the Republic of Vietnam between June 1971 and June 1972.  The Veteran's available service treatment records confirm that he was treated for a variety of complaints at Vinh Long Airfield Dispensary, Vietnam, while on active service in Vietnam.  Because the Veteran's service personnel records and service treatment records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  As noted above, however, hypertension is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, relating his hypertension to active service as a result of his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for hypertension as due to herbicide exposure is not warranted.  Id.

The Veteran also is not entitled to service connection for hypertension, to include as due to service-connected diabetes mellitus.  He has contended that he incurred hypertension during active service or, alternatively, that his service-connected diabetes mellitus caused or contributed to his current hypertension.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for hypertension since his service separation, it is not related to active service or a service-connected disability.  For example, the Veteran's service treatment records show that, at his pre-induction (or enlistment) physical examination in September 1970, he denied any pre-service history of high or low blood pressure.  His blood pressure was 134/74.  Clinical evaluation was normal.  At his separation physical examination in March 1972, the Veteran's blood pressure was 120/88 (or within normal limits).  Clinical evaluation was normal.  He stated that he was in good health.

The competent post-service evidence also does not support granting the Veteran's claim of service connection for hypertension, to include as due to service-connected diabetes mellitus.  This evidence shows that, although the Veteran complained of and been treated for hypertension since his service separation, it is not related to active service or any incident of service, to include as due to service-connected diabetes mellitus.  For example, on VA outpatient treatment in January 2003, the Veteran's complaints included hypertension.  He reported a history of hypertension for 3 years, controlled on medication, and he had been out of his hypertension medication "for over one year."  His blood pressure was 117/72.  The assessment included hypertension with low systolic blood pressure.  It was noted that the Veteran's hypertension would be monitored and he would be restarted on medication if his blood pressure was elevated on subsequent outpatient treatment visits.  The Veteran was advised to report his home blood pressure readings to his VA treating provider in 2 weeks.

In August 2005, it was noted that the Veteran's hypertension was "doing well."  His blood pressure was 131/84.  The assessment included hypertension "doing well."

In February 2006, no relevant complaints were noted.  The Veteran's blood pressure was 125/100.  The assessment included hypertension with elevated diastolic pressure.

In December 2006, it was noted that the Veteran's history included hypertension.  His blood pressure was 140/86.  The assessment was hypertension fairly controlled.

On private outpatient treatment in March 2007, the Veteran requested medication to treat his blood pressure.  His blood pressure was 138/78.  The assessment included mild hypertension.

On VA outpatient treatment in May 2007, it was noted that the Veteran "remained asymptomatic."  The Veteran's blood pressure was 150/90.  The assessment included hypertension not well controlled.  The Veteran was prescribed lisinopril 10 mg and hydrochlorothiazide 12.5 mg.

In April 2008, no relevant complaints were noted.  The Veteran's blood pressure was 105/66.  The assessment included hypertension well controlled "to diabetic goal."

On VA examination in January 2009, no relevant complaints were noted.  The Veteran's history included hypertension "diagnosed 8 to 10 years ago and he is on medication."  His medications included lisinopril 10 mg/hydrochlorothiazide 12.5 mg once a day.  The Veteran's blood pressures were 150/90, 130/90, and 126/90.  The VA examiner stated that the Veteran's electronic VA medical records indicated that his hypertension had been diagnosed in 2000.  The diagnoses included essential hypertension with essentially normal blood pressure.

On VA outpatient treatment in February 2009, no relevant complaints were noted.  The Veteran's blood pressure was 134/74.  The assessment included hypertension with blood pressure under "fair control."  The Veteran's hypertension was stable on subsequent VA outpatient treatment in August 2009 when his blood pressure was 130/72.

The Veteran testified at his June 2009 RO hearing that he had been told by a physician that his hypertension was caused by his service-connected diabetes mellitus.  See RO hearing transcript dated June 4, 2009, at pp. 16-17.  He also testified that he was taking medication to treat his hypertension.  Id., at pp. 17.

On VA examination in February 2010, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated that, based on his review of the claims file, the Veteran first experienced hypertension in June 2011 when a private clinician noted "he had mild hypertension."  The Veteran also reported first experiencing hypertension "around that time or since 2000."  The examiner also noted that the Veteran's blood pressure had been under good control.  The Veteran's blood pressure was 100/64 "checked twice in the left arm" and 100/60 in the right arm.  The VA examiner opined that the Veteran's hypertension "is essential and it is not secondary to diabetes as there is no evidence of a diabetic nephropathy contributing to hypertension."  The examiner's rationale also was that, because the Veteran's diabetes was diagnosed in May 2007 and his hypertension was diagnosed in 2001, his hypertension was not due to his diabetes type 2.  The impression was essential hypertension "under good control with two medications."

On VA outpatient treatment in February 2011, no relevant complaints were noted.  The Veteran's blood pressure was 112/70.  The assessment included hypertension which was stable.

On VA examination later in February 2011, a history of hypertension was noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his hypertension had begun in 1985 and, after being diagnosed, "[h]e was monitored initially and later placed on medication.  He mentions that blood pressure was not under control initially but is now under control."  The Veteran's blood pressure was 137/80, 118/70, and 112/70.  The VA examiner stated that he could not provide a baseline manifestation or increased manifestation of the Veteran's hypertension from his diabetes mellitus without resorting to mere speculation.  His rationale was that neither medical literature nor VHA "provide guidance on such information."  The diagnosis was essential hypertension.

Unfortunately, the VA examiner concluded in February 2011 that it would be "mere speculation" to find a casual relationship between the Veteran's hypertension and his service-connected diabetes.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his February 2011 opinion regarding the claimed etiological link between the Veteran's hypertension and his service-connected diabetes mellitus and did not provide sufficient explanation of this opinion, the February 2011 VA examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.

As noted above, VA obtained additional medical opinions concerning the contended etiological relationship between the Veteran's hypertension, his service-connected diabetes mellitus, and active service.  In February 2012, following a review of the claims file, a VHA clinician stated that:

[The Veteran] has primary (or essential) hypertension, which is the most common type of hypertension.  The exact etiology of this type of hypertension is not clear, but is related to common risk[] factors such as obesity and sleep apnea.  The less common forms are more severe in their evaluation of blood pressure, which this [Veteran] does not have as his blood pressure has not been that elevated...Moreover, his blood pressure appears to be easily controlled with medication (typically he has only been on one).  This is an indication that he has primary hypertension.

This VHA clinician opined that it was not likely that the Veteran's hypertension was related to active service.  His rationale was that there was no competent evidence demonstrating a link between any in-service activity and the Veteran's hypertension.  This clinician also opined that, although "[t]he pathogenesis of [the Veteran's] hypertension is not clear...diabetes in itself is not a cause of hypertension."  Thus, it was not likely that the Veteran's hypertension was related to his service-connected diabetes mellitus or had been aggravated (or permanently worsened) by this service-connected disability.  He concluded that the Veteran's hypertension was not related to his service-connected diabetes mellitus.  

In an April 2012 addendum to his February 2012 opinion, the VHA clinician provided rationales for his negative nexus opinions.  His rationale for his negative nexus opinion between the Veteran's active service and hypertension was that there was "no scientific evidence or peer-reviewed literature to suggest that an individual's service leads to hypertension."  His rationale for his negative nexus opinion between hypertension and service-connected diabetes mellitus was that there was "no scientific evidence or peer-reviewed literature that diabetes causes hypertension."  He finally provided a rationale for his negative nexus opinion concerning the assertion that the Veteran's service-connected diabetes mellitus aggravated (or permanently worsened) his hypertension was that there was "no scientific evidence of peer-reviewed literature that hypertension is permanently worsened or aggravated by diabetes."

The Board acknowledges the Veteran's assertions that his hypertension is related to active service, to include as due to service-connected diabetes mellitus.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for hypertension since his service separation, it is not related to service and was not caused or aggravated (permanently worsened) by a service-connected disability.  The Veteran's service treatment records show no complaints of or treatment for hypertension at any time during his active service.  A review of the competent post-service evidence shows that two different VA examiners opined in February 2010 and in March and April 2012 that the Veteran's essential hypertension was not related to active service or any incident of service, to include his service-connected diabetes mellitus.  The February 2010 VA examiner found it especially persuasive that there was no etiological link between hypertension and service-connected diabetes mellitus because "there is no evidence of a diabetic nephropathy contributing to hypertension" and because the Veteran's hypertension was diagnosed in 2001 and diabetes mellitus was not diagnosed until 2007.  The VHA clinician also determined in March and April 2012 that there was "no scientific evidence or peer-reviewed literature to suggest" an etiological link between hypertension and active service, to include as due to service-connected diabetes mellitus.  This VHA clinician noted that diabetes mellitus does not cause hypertension.  This clinician also found that there was no competent evidence linking the Veteran's hypertension to active service or any incident of service, to include as due to service-connected diabetes mellitus.  The Board already has discussed why the February 2011 VA examination report is inadequate for VA disability compensation purposes.  See Jones, 23 Vet. App. at 382.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his hypertension to active service, to include as due to service-connected diabetes mellitus.  Thus, the Board finds that service connection for hypertension, to include as due to service-connected diabetes mellitus, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hypertension have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hypertension.  Specifically, the service separation examination report reflects that the Veteran was examined and his blood pressure was 120/88 (or within normal limits).  He stated that he was in good health and was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1972) and initial reported symptoms related to hypertension in approximately 2000 (nearly a 28-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in January 2003, he did not report the onset of hypertension symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only a 3-year history of hypertension or since approximately 2000.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reports that his hypertension began during active service.  When seen initially by VA in January 2003, however, he reported that his hypertension had begun in approximately 2000.  He subsequently reported on VA examination in February 2011 that his hypertension had begun in 1985.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for hepatitis B, PTSD, and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, can be adjudicated. 

With respect to the Veteran's service connection claim for hepatitis B, the Board notes that private laboratory testing conducted in January 1992 was positive for hepatitis B core antibody.  Subsequent private laboratory testing conducted in March 1992 showed that the Veteran's hepatitis diagnostic profile was negative.  A private clinician wrote at the bottom of the March 1992 laboratory results that the Veteran's hepatitis B infection "was not recent and he is not infective or contagious now" (emphasis in original).  The Board observes that the Court has held that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To date, however, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his hepatitis B.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of hepatitis B.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for PTSD, the Board notes that, following VA PTSD social work assessment in December 2009, the Veteran was diagnosed as having PTSD.  The VA social worker who rendered this diagnosis did not relate the Veteran's PTSD to active service or any incident of service, however.  Following subsequent VA PTSD examination in January 2011, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  She also determined that the Veteran "had PTSD at one time."  This examiner stated further that, "It is quite likely that [the Veteran] met the full criteria for PTSD at one time, however[,] now having been through treatment and taking medication, his report suggests that the symptoms are more residual rather than a pervasive experience for him."  Given the foregoing, the Board finds that, on remand, the January 2011 VA examination report should be returned to the VA examiner who prepared it for an addendum in which she states when the Veteran "met the full criteria for PTSD" and, if so, whether it was related to active service at that time.  

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include major depressive disorder, the Board notes that a review of the Veteran's VA outpatient treatment records indicates that he currently is diagnosed as having major depressive disorder.  To date, however, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of this disability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  Id.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the most recent VA outpatient treatment records associated with the claims file are dated only through January 2011.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis B, PTSD, or for an acquired psychiatric disability other than PTSD, to include major depressive disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Memphis, Tennessee, and ask the VA examiner who conducted the Veteran's January 5, 2011, VA PTSD examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to this examiner for review.  Specifically, this VA examiner should be asked to clarify her January 2011 statement that the Veteran experienced PTSD "at one time" and to state when the Veteran experienced PTSD.  This examiner also should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that, when the Veteran experienced PTSD, it was related to active service or any incident of service.  This examiner must identify the alleged in-service stressor on which the Veteran's PTSD diagnosis is based at the time he experienced this disability.  The examiner also should state whether, at the time the Veteran experienced PTSD, it was based on his fear of hostile military or terrorist activity and, if so, whether the claimed stressor was adequate to support a diagnosis of PTSD at that time and whether the Veteran's symptoms were related to the claimed stressor at that time.  A complete rationale must be provided for any opinions expressed.

This examiner is advised that the Veteran has reported that his in-service stressors included working on the flight line and taking incoming mortar fire while assigned to B Troop, 7/1st Air Cavalry Squadron, U.S. Army, in Vinh Long, Vietnam, between May 1971 and March 1972.  This examiner also is advised that the Veteran' s service personnel records show that he worked as an aircraft fuel storage specialist while assigned to this unit in Vietnam from June 1971 to March 1972.  This examiner finally is advised that the Veteran's service personnel records do not show that he was awarded any combat medals, ribbons, or citations for his service in Vietnam.

3.  If, and only, if the VA examiner who conducted the Veteran's January 5, 2011, VA PTSD examination is unavailable, then schedule the Veteran for appropriate examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the alleged in-service stressor on which a PTSD diagnosis is based.  The examiner also should state whether PTSD, if diagnosed, is based on the Veteran's fear of hostile military or terrorist activity and, if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran has reported that his in-service stressors included working on the flight line and taking incoming mortar fire while assigned to B Troop, 7/1st Air Cavalry Squadron, U.S. Army, in Vinh Long, Vietnam, between May 1971 and March 1972.  The examiner also is advised that the Veteran' s service personnel records show that he worked as an aircraft fuel storage specialist while assigned to this unit in Vietnam from June 1971 to March 1972.  The examiner finally is advised that the Veteran's service personnel records do not show that he was awarded any combat medals, ribbons, or citations for his service in Vietnam.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hepatitis B.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any hepatitis B currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis B, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that a January 1992 private laboratory test was positive for hepatitis B core antibodies.  The examiner also is advised that subsequent private laboratory testing conducted in March 1992 showed that the Veteran's hepatitis diagnostic profile was negative.  A private clinician wrote at the bottom of the March 1992 laboratory results that the Veteran's hepatitis B infection "was not recent and he is not infective or contagious now" (emphasis in original).

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include major depressive disorder, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


